Case 19-00802-5-DMW        Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51             Page 1 of 6



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION
 IN RE:
                                                    CASE NO.: 19-00802-5-DMW
 ALL ABOUT BEER, LLC                                CHAPTER 7
 TIN: XX-XXXXXXX
 PO Box 110346
 Durham, NC 27709
                  Debtor

                           AMENDMENT OF SCHEDULE E AND
                           AMENDMENT OF MAILING MATRIX
        NOW COMES All About Beer, LLC, the above-captioned Debtor, by and through counsel,
 and amends Schedule E, the mailing matrix and Summary of Schedules in this case, and shows unto
 the Court as follows:
        1.      Schedule E previously filed with the Court is amended to include the following
 additional creditor and amount owed:
 CREDITOR                                    AMOUNT OF CLAIM
 Illinois Dept of Employment Security                $329.02
 33 S State St, 10th Floor
 Chicago, IL 60603-2802
 Account ID: 5016503

 Commonwealth of Kentucky                           $218.00
 Division of Unemployment Insurance
 P.O. Box 948
 Frankfort, KY 40602-0948
 Employer #: 00271565-4


 Commonwealth of Kentucky                           $153.65
 Dept of Revenue
 501 High St
 Frankfort, KY 40601
 Case# 2100000680988


 Indiana Dept of Workforce Development              $402.15
 10 N. Senate Ave, SE 202
 Indianapolis, IN 46204-2277
 Account #: 757962

        2.     The mailing matrix in this case is amended to add the following additional parties:

 Illinois Dept of Employment Security
 33 S State St, 10th Floor
 Chicago, IL 60603-2802
Case 19-00802-5-DMW        Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51            Page 2 of 6




 Commonwealth of Kentucky
 Division of Unemployment Insurance
 P.O. Box 948
 Frankfort, KY 40602-0948

 Commonwealth of Kentucky
 Dept of Revenue
 501 High St
 Frankfort, KY 40601

 Indiana Dept of Workforce Development
 10 N. Senate Ave, SE 202
 Indianapolis, IN 46204-2277

        3.     The Summary of Schedules is amended as attached.
         I, Christopher B. Rice, Member/Manager of the Debtor, declare under penalty of perjury
 that I have read the foregoing Amendment to Schedule E and the Mailing Matrix and that it is
 true and correct to the best of our information and belief.


        Date: July 17. 2019                  BY:     /s/ Christopher B. Rice
                                                    Christopher B. Rice, Member/Manager
        Case 19-00802-5-DMW                              Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51                          Page 3 of 6




 Fill in this information to identify the case:

 Debtor name         All About Beer, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)         19-00802-5
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 17, 2019                           X /s/ Christopher Byron Rice
                                                                       Signature of individual signing on behalf of debtor

                                                                       Christopher Byron Rice
                                                                       Printed name

                                                                       Member/Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 19-00802-5-DMW                                          Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51                                                                    Page 4 of 6

 Fill in this information to identify the case:

 Debtor name            All About Beer, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)               19-00802-5
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              1,426.07

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              1,426.07


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,499,563.26


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           243,850.38

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,813,273.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,556,687.06




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
Case 19-00802-5-DMW         Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51             Page 5 of 6



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

 IN RE:
                                                     CASE NO.: 19-00802-5-DMW
 ALL ABOUT BEER, LLC                                 CHAPTER 7
 TIN: XX-XXXXXXX
 PO Box 110346
 Durham, NC 27709

                  Debtor

                                  CERTIFICATE OF SERVICE


        I, Mary T. Vickers, of PO Box 1687, Angier, NC 27501 certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age;

     That on the 17th day of July, 2019, I served a copy of the foregoing AMENDMENT TO
 SCHEDULE E, AMENDMENT TO MAILING MATRIX and AMENDED SUMMARY OF
 SCHEDULES to the parties in interest as indicated below:

 Gregory B. Crampton                                        Bankruptcy Administration
 Chapter 7 Trustee                                          Attn.: Marjorie K. Lynch
 PO Box 18237                                               434 Fayetteville St., Ste. 640
 Raleigh, NC 27619                                          Raleigh, NC 27601
 *Electronic Service Only

 and I served a copy of the foregoing AMENDMENT TO SCHEDULE E and 341 NOTICE to
 the parties in interest as indicated below:

 Illinois Dept of Employment Security
 33 S State St, 10th Floor
 Chicago, IL 60603-2802
 Commonwealth of Kentucky
 Division of Unemployment Insurance
 P.O. Box 948
 Frankfort, KY 40602-0948

 Commonwealth of Kentucky
 Dept of Revenue
 501 High St
 Frankfort, KY 40601

 Indiana Dept of Workforce Development
 10 N. Senate Ave, SE 202
 Indianapolis, IN 46204-2277
Case 19-00802-5-DMW         Doc 15 Filed 07/17/19 Entered 07/17/19 10:20:51               Page 6 of 6



 by depositing copies hereof in a pre-addressed envelope with sufficient postage thereon in a post
 office of official depository under the exclusive care and custody of the United states Postal
 Service or by electronic service as approved by the court.

        I certify under penalty of perjury that the foregoing is correct.

        Executed on: July 17, 2019

                                               RICHARD D. SPARKMAN & ASSOCIATES, P.A.


                                               BY:         /s/ Mary T. Vickers
                                                       Mary T. Vickers
                                                       NC State Bar Certified Paralegal
                                                       PO Box 1687
                                                       Angier, NC 27501
                                                       Telephone: (919) 639-6181
                                                       Email: mary@sparkmanlaw.com
